DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “a first wiring member” and “a second wiring member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 reciting “a first wiring member” and “a second wiring member” are new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a first wiring member having a first surface and a second surface, opposite to the first surface, and including a first wiring layer and a first insulating layer…a first connection member disposed on the second surface of the first wiring member” are indefinite, since these limitations are NOT commensurate with the instant invention. In Fig. 6 for example, a first connection member 200a has a first (top) surface and a second (bottom) surface, opposite to the first surface, and includes a first wiring layer 210a and a first insulating layer 220a…a first support member 355c is disposed on the second surface of the first connection member 200a. 
Claim 1 reciting “a first connection member disposed on the second surface of the first wiring member and electrically connected to the first wiring layer so that an intermediate frequency (IF) signal or a base band signal passes therethrough” is indefinite, since this clause appears to contradict with the invention. See, e.g., ¶ [0089] of the spec., disclosing “The support member 355c may include at least one core wiring layer, at least one core insulating layer 356c, and a core via 360c. The core via 360c may be a pass path of the IF signal or the base band signal.” Hence, it’s NOT understood which “connection member” the claim refers to. 
Claim 1 reciting “an intermediate frequency (IF) signal or a base band signal” is indefinite, since it’s unclear whether this signal is in addition to the transmit/receive signal earlier recited in the second clause of the claim. 
Claim 1 reciting “wherein the side surface of the second wiring member is surrounded by the first connection member” is indefinite, since this limitation appears to NOT be commensurate with the instant invention; e.g., Fig. 6 depicting side surface of the second connection member 390a is surrounded by the first support member 355c. As such, scope of this clause cannot be ascertained. 
Claims 2-12 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna module. 
It appears claim 1 was originally drafted using ¶ [0009] of the spec. (printed publication); however, several key limitations have been altered using different terminology, resulting in ambiguity in  the claim’s scope. 

The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) An antenna module comprising: 
a first connection member having a first surface and a second surface, opposite to the first surface, and including a first wiring layer and a first insulating layer; 
an antenna package disposed on the first surface of the first connection member, and including a plurality of antenna members configured to transmit and/or receive a radio frequency (RF) signal and a plurality of feed vias electrically connecting a corresponding one of the plurality of antenna members to a corresponding wire of the first wiring layer; 
an integrated circuit (IC) disposed on the second surface of the first connection member and having an active surface on which a connection pad is disposed, the connection pad being electrically connected to the first wiring layer; 
a second connection member disposed between the first connection member and the IC, and including a second wiring layer electrically connecting the first wiring layer to the connection pad of the IC; and 
a first support member disposed on the second surface of the first connection member and electrically connected to the first wiring layer so that an intermediate frequency (IF) signal or a base band signal passes therethrough, 
wherein the second connection member has a third surface facing the second surface, a fourth surface opposite to the third surface and in direct contact with the active surface, and a side surface extending between the third surface and the fourth surface, 
wherein the side surface of the second connection member is surrounded by the first support member.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of a second connection member disposed between the first connection member and the IC, and including a second wiring layer electrically connecting the first wiring layer to the connection pad of the IC; and a first support member disposed on the second surface of the first connection member and electrically connected to the first wiring layer so that an intermediate frequency (IF) signal or a base band signal passes therethrough, wherein the second connection member has a third surface facing the second surface, a fourth surface opposite to the third surface and in direct contact with the active surface, and a side surface extending between the third surface and the fourth surface, wherein the side surface of the second connection member is surrounded by the first support member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liao (US 9711465), Fig. 13+
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845